Title: From Thomas Jefferson to Tompson J. Skinner, 15 June 1804
From: Jefferson, Thomas
To: Skinner, Tompson J.


          
            Dear Sir 
            Washington June 15. 04.
          
          After waiting the time which had been concluded as proper from the rising of Congress, I directed your commission to be made out. but mr Gallatin represented that if the predecessor was so disposed, he might embarras his successor much, on an appointment so near the end of the quarter, when all the calculations are to be made in the shortest time possible, or the creditors delayed & rendered clamorous: that one occasion of this had before happened. that therefore it would be better the present incumbent should be notified only about the 3d. of July. you will consequently recieve the commission about or a little before that time, of which I thought it might be convenient you should have some previous notice. accept my friendly salutations and assurances of great respect & esteem.
          
            Th: Jefferson 
          
        